           Case 1:17-cv-02989-AT Document 733 Filed 05/26/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

    DONNA CURLING, et al.,                     :
                                               :
                                               :
         Plaintiffs,                           :
                                               :
    v.                                         :          CIVIL ACTION NO.
                                               :          1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,                :
                                               :
                                               :
         Defendants.                           :

                                          ORDER

         This matter is before the Court on the Plaintiffs’ Motions for Attorney’s Fees

and Expenses [Docs. 595, 596]. Plaintiffs seek an award of attorney’s fees and

expense as prevailing parties under 42 U.S.C. § 1988 in light of this Court’s August

15, 2019 Order granting in part their Motions for Preliminary Injunction.

Collectively, Plaintiffs seek a total of $6,302,766.30 in attorney’s fees and expenses

up through the date of the Court’s preliminary injunction Order. 1

         Although they do not expressly acknowledge the nature of their request,

Plaintiffs are requesting an interim award as no final judgment has been entered

in this case and Plaintiffs have filed amended complaints asserting additional

challenges to the State’s newly enacted Ballot Marking Device (BMD) voting

system.


1Coalition Plaintiffs request an award of $1,899,381 in attorney’s fees and expenses. (Coalition
Reply, Doc. 705 at 3.) Curling Plaintiffs request an award of attorneys’ fees and expenses of
$4,403,385.30. (Curling Reply, Doc. 706 at 44.)
        Case 1:17-cv-02989-AT Document 733 Filed 05/26/20 Page 2 of 7



      Section 1988 authorizes the Court, in its discretion, to award prevailing

parties in civil rights actions reasonable attorney’s fees as part of the costs in an

action as private attorneys general. 42 U.S.C. § 1988; Fox v. Vice, 563 U.S. 826,

833 (2011) (recognizing that prevailing civil rights plaintiffs ordinarily are entitled

to a fee award under § 1988 because they serve as “private attorneys general” who

vindicate policies that “Congress has considered of the highest priority”); Farrar

v. Hobby, 506 U.S. 103, 122 (1992) (O’Connor, J., concurring). “The statute itself

prescribes no time frame for filing the request for attorney’s fees.” Clark v. Hous.

Auth. of City of Alma, 971 F.2d 723, 724 (11th Cir. 1992). Generally, attorney’s fee

requests “must be made within a reasonable period of time after the entry of final

judgment.” Id. (emphasis added) (citing Loman Dev. Co. v. Daytona Hotel &

Motel Suppliers, 817 F.2d 1533, 1536 (11th Cir. 1987) and Gordon v. Heimann, 715

F.2d 531, 539 (11th Cir. 1983)).

      At the same time, however, the Supreme Court has recognized that in some

circumstances a person may be a “prevailing party” under § 1988 without having

obtained a favorable “final judgment following a full trial on the merits,” and that

Congress contemplated the award of fees pendente lite to be appropriate in some

cases. Hanrahan v. Hampton, 446 U.S. 754, 756–57 (1980). Section 1988 permits

such an interlocutory award of counsel fees only when a party has prevailed on the

merits and established his entitlement to relief on at least some of his claims. Id.

at 757-58. Eleventh Circuit precedent also recognizes that the availability of

interim fee awards can further the purposes of § 1988 by enabling civil rights


                                          2
          Case 1:17-cv-02989-AT Document 733 Filed 05/26/20 Page 3 of 7



attorneys to undertake representation when litigation is likely to be protracted in

difficult and complex cases that require significant investment of time and

resources. See James v. Stockham Valves & Fittings Co., 559 F.2d 310, 358–59

(5th Cir. 1977) 2 (“There is a danger that litigants will be discouraged from bringing

[civil rights] suits because of the risks of protracted litigation and the extended

financial drain represented by such a risk. An award of interim attorneys’ fees will

prevent extreme cash-flow problems for plaintiffs and their attorneys.”); McGuire

v. Murphy, 285 F. Supp. 3d 1272, 1284 (M.D. Ala. 2018); Walters v. City of

Atlanta, 652 F. Supp. 755, 761 (N.D. Ga. 1985), modified on other grounds, 803

F.2d 1135 (11th Cir. 1986).

       In considering whether to allow Plaintiffs to recover an interim fee award,

the Court is mindful of the following factors relevant to the propriety of an interim

award of attorney’s fees: “(1) whether the grounds for an interim award are

sufficiently discrete from matters remaining to be litigated; (2) whether the moving

party will be unable to continue litigating the case absent an interim award; (3)

whether the party opposing the interim award has been guilty of dilatory tactics;

and (4) whether the action has been or is likely to be unduly protracted.” McGuire

v. Murphy, 285 F. Supp. 3d at 1284 (quoting Walters v. City of Atlanta, 652 F.

Supp. at 761).




2 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all of the decisions of the former Fifth Circuit rendered prior
to the close of business on September 30, 1981.

                                                 3
          Case 1:17-cv-02989-AT Document 733 Filed 05/26/20 Page 4 of 7



       Again, Plaintiffs have not addressed these factors in their fee motions,

instead focusing solely on their entitlement as prevailing parties and the asserted

reasonableness of the amount of fees and expenses requested. Along with an

additional consideration discussed below, at least two of these factors counsel

against a finding that an interim award is necessary under the circumstances.

       First, the Court notes (without commenting on the merits of such an

argument) that Plaintiffs themselves argue that their original claims challenging

Georgia’s former DRE voting system which has been discontinued are

fundamentally the same in their objective as their newly asserted claims

challenging Georgia’s BMD voting system. 3 Indeed, the ultimate relief requested

– an order requiring Georgia to move to hand-marked paper ballots for all

elections – is identical for both sets of claims. 4 Thus, if Plaintiffs’ arguments are

to be accepted, the first factor would weigh against an award now because the


3  Plaintiffs made this argument days after Governor Kemp signed HB 316 into law mandating
implementation of BMDs as the new uniform statewide voting system and again in support of
their requests to assert their BMD claims alongside the DRE claims and in response to
Defendants’ motions to dismiss the amended complaints. (See Coalition Status Report, Doc. 351,
arguing that their existing complaint encompassed a challenge to BMDs because “[l]ike the
touchscreen DRE machines, the proposed new BMD touchscreen voting system does not produce
an accountable vote or auditable results, offers no improvement over the DRE system, and shares
the DRE’s security flaws,” and indicating they would seek to permanently enjoin DREs and
BMDs); (see also Coalition Mot. for Leave to File Suppl. Compl., Doc. 600 at 7) (“[T[there is no
prejudice to the Defendants since they have been well aware for months now that the Coalition
Plaintiffs understand the scope of this action to properly encompass claims against any of the
BMD systems that the State has been considering to replace DREs.”); (see also Curling Resp. to
Mot. to Dismiss Am. Compl., Doc. 651 at 17) (“While Curling Plaintiffs’ claims regarding the
[BMD] Election System arise from recent actions taken by State Defendants, they are legally
identical to the DRE-related claims that this Court previously ruled Curling Plaintiffs have
standing to pursue.”)
4 Though the ultimate hand-marked paper ballot relief requested may be similar, the Court notes

there are differences in the evidentiary record, at least at present, regarding Plaintiffs’ claims in
connection with the DRE and BMD claims.

                                                 4
        Case 1:17-cv-02989-AT Document 733 Filed 05/26/20 Page 5 of 7



grounds for an interim fee award may arguably not be sufficiently discrete from

matters remaining to be litigated. While the Court’s view as to the similarity of the

claims, as opposed to relief requested, may turn out to be different than that

advocated by Plaintiffs, the Court recognizes that all parties here are capable of

arguing both sides of this coin at different points.

      Second, neither group of Plaintiffs has asserted that their counsel will be

unable to continue litigating this case, or unable to take on other election cases,

due to a lack of resources. And as this Court is aware, counsel for Curling Plaintiffs

at Krevolin and Horst and counsel for the Coalition Plaintiffs, Bruce Brown,

Robert McGuire, and the Lawyer’s Committee for Civil Rights, have filed several

other cases involving challenges to Georgia’s election provisions since the Court

issued its August 2019 preliminary injunction Order. Therefore, Plaintiffs have not

at this time shown that they will be unable to continue litigating this case without

the Court granting their fee award pendente lite.

      The Court recognizes that awards of costs and fees under § 1988 exist to

enable plaintiffs with meritorious claims to attract competent counsel in cases such

as this one – cases that benefit the public by securing compliance with

constitutional law, but that do not promise much, if anything, in the way of a

monetary damages award. And very capable counsel are handling the respective

Plaintiffs’ claims here. While there are certainly cases where requiring counsel to

wait years between entry of final judgment and a fee award would undermine one

purpose of § 1988 by making representation in civil rights cases financially


                                          5
         Case 1:17-cv-02989-AT Document 733 Filed 05/26/20 Page 6 of 7



untenable and by discouraging members of the bar from undertaking similar cases

in the future, this does not appear to be the case here. At least Plaintiffs have not

argued as much in their motions as a basis to justify an award prior to the entry of

final judgment in this case.

       This is not to diminish Plaintiffs and their counsel’s contribution and

commitment to protecting the constitutional rights of Georgia voters through their

efforts in litigating this and other cases in this district. Nor is it an indication that

the Court does not believe that Plaintiffs are entitled as prevailing parties on some

portion of their claims here to an eventual award of reasonable attorney’s fees and

expenses under § 1988. However, the Court in its discretion finds that it is more

prudent to wait until a final resolution of this case to award fees at this juncture.

This determination is influenced by the factors discussed above – but also in part

by the Court’s recognition of the immediate pressing needs and deficits the State

must address due to the current public health crisis and the reverberating

economic fallout from the COVID-19 pandemic. 5 This is especially so given the

monetary size of interim fees and expenses sought in this case. It would not be in

the public interest to add significant strain to the State’s available financial

resources necessary to address the welfare and safety of Georgians in these



5 The Court also recognizes that the 2020 election cycle under the pandemic circumstances may
well demand State expenditures beyond the norm. The Secretary of State has recently expended
more than $3,000,000 to expand Georgia voters’ access to the absentee ballot voting process to
assist voters in avoiding the risk of exposure posed by in-person voting during the imminent
federal and statewide primary and general elections. See Black Voters Matter Fund et al v.
Raffensperger, Civil Action No. 1:20-cv-1489-AT. And far more expenditures, beyond the norm
for a Presidential election cycle, may well be required under the current circumstances.

                                              6
        Case 1:17-cv-02989-AT Document 733 Filed 05/26/20 Page 7 of 7



unprecedented times. But time and circumstances may also change the Court’s

determination.

      Accordingly, the Court DENIES WITHOUT PREJUDICE Plaintiffs’

Motions for Attorney’s Fees and Expenses [Docs. 595, 596]. Plaintiffs may renew

their request once a final judgment has been entered on their claims or if

circumstances change that would support an interim award under the factors

discussed herein.

      IT IS SO ORDERED this 26th day of May, 2020.



                                    _______________________
                                    Amy Totenberg
                                    United States District Judge




                                      7
